
	
		I
		112th CONGRESS
		1st Session
		H. R. 129
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the National Labor Relations Act to require the
		  arbitration of initial contract negotiation disputes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Labor Relations First Contract
			 Negotiations Act of 2011.
		2.Initial contract
			 disputesSection 8 of the
			 National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end
			 the following new subsection:
			
				(h)(1)If, not later than 60
				days after the certification of a new representative of employees for the
				purpose of collective bargaining, the employer of the employees and the
				representative have not reached a collective bargaining agreement with respect
				to the terms and conditions of employment, the employer and the representative
				shall jointly select a mediator to mediate those issues on which the employer
				and the representative cannot agree.
					(2)If the employer and the
				representative are unable to agree upon a mediator, either party may request
				the Federal Mediation and Conciliation Service to select a mediator and the
				Federal Mediation and Conciliation Service shall upon the request select a
				person to serve as mediator.
					(3)If, not later than 30 days after the
				date of the selection of a mediator under paragraph (1) or (2), the employer
				and the representative have not reached an agreement, the employer or the
				representative may transfer the matters remaining in controversy to the Federal
				Mediation and Conciliation Service for binding
				arbitration.
					.
		
